  Case 1:21-cv-00157-LPS Document 3 Filed 03/31/21 Page 1 of 1 PageID #: 16


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 JOSE LOPEZ,                                    )
                                                )
                       Plaintiff,               )
                                                )   Case No. 1:21-cv-00157-LPS
        v.                                      )
                                                )
 BROADWAY FINANCIAL                             )
 CORPORATION, WAYNE-KENT A.                     )
 BRADSHAW, VIRGIL ROBERTS,                      )
 ROBERT C. DAVIDSON, JR., DANIEL A.             )
 MEDINA, DUTCH C. ROSS, III, ERIN               )
 SELLECK, JACK T. THOMPSON, and                 )
 CFBANC CORPORATION,                            )
                                                )
                       Defendants.              )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: March 31, 2021                              RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
                                                   Herbert W. Mondros (#3308)
                                                   300 Delaware Avenue, Suite 210
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295-5310
                                                   Facsimile: (302) 654-7530
                                                   Email: sdr@rl-legal.com
                                                   Email: gms@rl-legal.com
                                                   Email: hwm@rl-legal.com

                                                    Attorneys for Plaintiff
